 
Exhibit 10.12
 
OWNER AGREEMENT
(Houston, Texas)
 
THIS OWNER AGREEMENT (“Agreement”) made and entered into as of the 3rd day of
January, 2003, by and among AHF HOUSTON WESTCHASE LIMITED PARTNERSHIP, a
Virginia limited partnership, with a mailing address of 10 South Third Street,
Richmond, Virginia 23219 (“Lessor”); AHF SERVICES LIMITED PARTNERSHIP, a
Virginia limited partnership, with a mailing address of 10 South Third Street,
Richmond, Virginia 23219 (“Lessee”); and RESIDENCE INN BY MARRIOTT, INC., a
Delaware corporation, with a mailing address of 10400 Fernwood Road, Bethesda,
MD 20817 (“Manager”).
 
RECITALS:
 
WHEREAS, pursuant to that certain Purchase Contract (the “Sale Agreement”) dated
as of December 18, 2002, between Westel Properties II, LTD., a Texas limited
partnership, as Seller (“Seller”), and Apple Suites Realty Group, Inc., a
Virginia corporation, as Buyer (“Buyer”), Lessor, as Buyer’s assignee under the
Sale Agreement, has acquired, or is about to acquire, fee simple title to the
Residence Inn by Marriott hotel, located in Houston, Texas, as more particularly
described on Exhibit A attached to this Agreement and incorporated herein
(“Inn”).
 
WHEREAS, upon Lessor’s acquisition of the Inn, Lessor has leased the Inn to
Lessee, and Lessee has leased the Inn from Lessor, pursuant to that certain
lease attached hereto as Exhibit B (the “Lease”).
 
WHEREAS, Manager has operated and managed the Inn pursuant to that certain Inn
Management Agreement bearing an effective date as of April 8, 1996, as amended
by that certain First Amendment to Management Agreement dated as of October 8,
1997, and as further amended by that certain Letter Agreement dated as of
September 29, 1999, as assigned, assumed and amended pursuant to that certain
Assignment, Assumption and Amendment Agreement of even date herewith by and
among Seller, Lessee and Manager (said Management Agreement, as so assigned,
assumed and amended, hereinafter the “Management Agreement”).
 
WHEREAS, Manager has consented to the sale and transfer of the Inn and the
assignment by Seller to Lessee of the Management Agreement, subject to, among
other things: (i) Lessor guarantying the obligations of Lessee under the
Management Agreement; (ii) Lessor agreeing to grant certain protections to
Manager in the event the Lease is terminated for any reason; and (iii) Lessee
meeting certain criteria, the satisfaction of which is confirmed by the
execution of this Agreement.
 
NOW, THEREFORE, for the mutual covenants and considerations herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto intending to be legally bound agree
as follows:





--------------------------------------------------------------------------------

 
1.    Definitions.  Capitalized terms not specifically defined herein shall have
the meaning given to them in the Management Agreement.
 
2.    Lessor Consideration.  Lessor hereby acknowledges that: (i) Lessor derives
and expects to derive benefits from this Agreement, and (ii) Lessor has
determined that Lessor’s execution, delivery and performance of this Agreement
directly benefit Lessor, are within the corporate purposes of Lessor, and are in
the best interest of Lessor.
 
3.    Acknowledgement of Lease.  Manager hereby acknowledges and consents to the
lease of the Inn from Lessor to Lessee pursuant to the Lease in the form
attached hereto as Exhibit B. The Lease shall not be construed to impose any
additional obligations or liabilities upon Manager, and shall not be construed
to modify or amend any of the rights and duties of the parties under the
Management Agreement. To the extent that any of the provisions of the Management
Agreement impose a greater or inconsistent obligation on Lessee than the
corresponding provisions of the Lease, then Lessee shall be obligated to comply
with, and to take all actions necessary to prevent breaches or defaults by
Lessee under, the relevant provisions of the Management Agreement.
 
Manager acknowledges that Lessor and Lessee have, pursuant to the terms of the
Lease, agreed that Lessor shall pay, among other things (i) land and building
taxes and assessments applicable to the Inn, (ii) premiums and charges for the
casualty insurance-coverages specified in the Management Agreement, (iii)
expenditures for capital replacements, (iv) expenditures for maintenance and
repair of underground utilities and structural elements of the Inn and (v) the
payments of principal, interest and other sums payable under any Mortgage.
Notwithstanding the foregoing, it is understood and agreed by Lessor and Lessee
that Manager shall have no duty, obligation or liability to Lessor or Lessee (i)
to make any determination as to whether any expense paid or payable by Manager
under the Management Agreement is a cost to be paid by Lessor under the Lease
(“Lessor Cost”) or a cost to be paid by Lessee under the Lease (“Lessee Cost”),
or (ii) to pay costs identified as Lessor Costs out of funds which can be
identified as belonging to Lessor, or pay Lessee Costs out of funds which can be
identified as belonging to Lessee; it being the intent of the parties to this
Agreement that (x) Lessee and Lessor shall look only to each other and not to
Manager with respect to moneys that may be owed one to the other under the Lease
and (y) Manager need only look to Lessee to pay and satisfy all of the
obligations of “Owner” under the Management Agreement.
 
4.    Lessor and Lessee Representations and Warranties.  Lessor and Lessee each
hereby represents and warrants that Apple Hospitality Five, Inc., a Virginia
corporation (“Apple Five”), currently holds, directly or indirectly, a
one-hundred percent controlling interest in both Lessor and Lessee.
 
5.    Termination of the Lease.  The parties agree that the Management Agreement
and the rights and benefits of Manager thereunder shall not be terminated or
disturbed in any respect except in accordance with the terms of the Management
Agreement, and not as a result of any termination of the Lease. Accordingly, if
the Lease is terminated for any reason, including, without limitation,
expiration of the term thereof or the “rejection” thereof following Bankruptcy



2



--------------------------------------------------------------------------------

 
(as defined below) of Lessee (collectively, a “Lease Termination”), Lessor: (a)
shall recognize Manager’s rights under the Management Agreement, (b) agrees that
Manager shall not be named by Lessor or any affiliate of Lessor as a party in
any eviction or other possessory action or proceeding, and that Manager shall
not be disturbed in its right to manage the Inn pursuant to the Management
Agreement by Lessor or any affiliate of Lessor, and (c) shall at the time of or
prior to such Lease Termination either (i) elect not to take either of the
actions described in clause (c)(ii) below, in which case all of “Lessee’s”
rights, benefits, privileges and obligations under the Management Agreement with
respect to periods after the Lease Termination shall be assumed directly by
Lessor, or (ii) cause an “Approved Lessee” (as defined below) to (x) succeed to
and assume Lessee’s rights and obligations under the Lease, the Management
Agreement, and this Agreement, or (y) enter into a new lease with an Approved
Lessee in substantially the same form as the Lease, and cause such Approved
Lessee to assume the rights and obligations of the Lessee under the Management
Agreement and this Agreement, the intent being that the relationship between any
successor Lessee, Lessor and Manager be under the same terms and conditions as
the relationship between Lessee, Lessor and Manager hereunder and under the
Management Agreement and the Lease. Any successor to Lessee under clause (c)(ii)
above shall be subject to Manager’s prior written approval, which approval shall
not be withheld or delayed if such successor to Lessee is (i) a direct or
indirect wholly-owned subsidiary of Apple Five, or (ii) a person or entity to
whom a Sale of the Inn is permitted under the Management Agreement (an “Approved
Lessee”).
 
6.    Guaranty.  Lessor shall be liable for the complete and satisfactory
payment and performance of each and every obligation of Lessee as “Owner” under
the Management Agreement (the “Guarantied Obligations”). Lessor hereby
absolutely, irrevocably, and unconditionally guaranties that the Guarantied
Obligations which are monetary obligations shall be paid when due and payable
and that the Guarantied Obligations which are performance obligations shall be
fully performed at the times and in the manner such performance is required by
the Management Agreement. This guaranty is an absolute, irrevocable, and
unconditional guaranty of payment and performance and the liability of Lessor
hereunder shall be absolute and unconditional irrespective of: (i) any lack of
validity, irregularity or enforceability of the Management Agreement or this
Agreement; (ii) any change in the time, manner, place or any other term or
condition of payments due under the Management Agreement or this Agreement, or
any other amendment or waiver of, or consent to, any departure from the
Management Agreement or this Agreement; (iii) any failure of Manager to enforce
the provisions of the Management Agreement or this Agreement against Lessee; or
(iv) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any of the Guarantied Obligations (other than
because, or to the extent, the same have been previously discharged in
accordance with the terms of the Management Agreement). If all or any part of
the Guarantied Obligations shall not have been paid when due and payable or
performed at the time performance is required, Lessor (without first requiring
the Manager to proceed against Lessee or any other party or any other security)
shall pay or cause to be paid to Manager the amount thereof as is then due and
payable and unpaid (including interest and other charges, if any, due thereon
through the date of payment in accordance with the applicable provisions of the
Management Agreement) or perform or cause to be performed such obligations in
accordance with the Management Agreement, within ten (10) business days after
receipt of written notice from the Manager of the failure by Lessee to make such
payment or render such performance;



3



--------------------------------------------------------------------------------

 
provided, however, that, notwithstanding the foregoing, Lessor shall have the
right, in connection with a demand by Manager for payment or performance by
Lessor of the Guaranteed Obligations, to assert any defenses or claim of Lessee
under the Management Agreement with respect to such Guaranteed Obligations. If
for any reason Lessor fails to perform or cause to be performed such
obligations, Manager shall have the right to exercise any and all of the
remedies available at law or in equity and Lessor hereby agrees to pay any and
all reasonable expenses (including counsel fees and expenses) incurred by
Manager in enforcing its rights under this Agreement. The guaranty contained in
this Agreement: (i) is a continuing guaranty and shall remain in full force and
effect until the indefeasible satisfaction and discharge in full of Lessee’s
obligations as “Owner” under the Management Agreement and Lessor’s and Lessee’s
obligations under this Agreement, and (ii) shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment under the
Management Agreement or this Agreement becomes unrecoverable from Lessor or
Lessee by operation of law or for any other reason or must otherwise be returned
by Manager upon the insolvency, bankruptcy or reorganization of Lessor or
Lessee.
 
7.    Obligation to Terminate Lease Upon Lessee Default under Management
Agreement.  Upon receiving a written request from Manager to do so (and provided
that Manager has sent to Lessor a notice as described in Section 6 above with
respect to the applicable Default), Lessor shall terminate the Lease if a
Default by Lessee has occurred, after the expiration of any applicable cure
period for the Default therein, under the Management Agreement. In terminating
the Lease pursuant to this Section 7, Lessor shall issue its notice of
termination to Lessee promptly following its receipt of Manager’s request
therefor. Lessor shall thereafter promptly initiate, and thereafter diligently
and continuously prosecute, such actions as may be required to confirm such
Lease termination and repossess the Inn, including, without limitation,
instituting such legal action as may be necessary to accomplish same. Upon
Lessor’s termination of the Lease in accordance with this Section 7, Lessor
shall thereupon be obligated to comply with the provisions of Section 5
applicable upon a Lease Termination.
 
8.    Agreements Relating to Tenancy.  In order to address the fact that
Lessee’s interest in the Inn is leasehold, and to address certain other related
matters, the parties agree to the following modifications of the Management
Agreement, to be effective for so long as Lessee’s interest in the Inn is held
through tenancy or subtenancy title as that of Lessee:
 
A.    Subject to the terms of the Management Agreement, Lessor and Lessee
covenant and agree, and Manager acknowledges, that: (i) Lessor holds, and shall
have, keep and maintain throughout the term of the Management Agreement, good
and marketable fee title to the Inn; and (ii) Lessee holds, and shall have, keep
and maintain throughout the term of the Management Agreement, leasehold title to
the Inn, in each case free and clear of any and all liens, encumbrances or other
charges, except to the extent specifically permitted under the Management
Agreement.
 
B.    Modifying the provisions of Section 10.02 of the Management Agreement,
Lessor and Lessee agree that the term “Sale of the Inn” shall also mean and
include (i) any sale, assignment, transfer or other disposition of Lessor’s
title to the Inn or Site and/or of a controlling interest in Lessor, to the same
extent as if Lessor were the “Owner” under the Management



4



--------------------------------------------------------------------------------

 
Agreement, (ii) any assignment of the Lease by Lessee, and (iii) any sublease of
the Inn, or any substantial portion thereof, by Lessee. Lessor and Lessee agree
that, inter alia, an agreement in form and substance similar to this Agreement
will be required from any assignee of the Lease or sublessee of the Inn in order
to ensure that Manager will incur no greater risk of loss, liability or cost in
respect of, and no greater risk of termination of, the Management Agreement as a
result of such sale, lease, sublease, assignment or transfer.
 
C.    If Lessor hereafter encumbers all or any portion of the Inn with a
Mortgage (“Fee Mortgage”), the provisions related to a First Mortgage under
Sections 8.01 and 8.02 of the Management Agreement shall be applicable to the
Fee Mortgage (i) to account for the fact that Lessor (rather than Lessee) has
encumbered the Inn with such Fee Mortgage, and (ii) to provide that the parties’
rights and obligations under the non-disturbance provisions in Section 8.02, as
applicable, apply to both the Management Agreement and this Agreement.
 
9.    Additional Lessor Obligations.  Lessor agrees, where applicable, upon
request by Manager, not to unreasonably withhold, condition or delay the prompt
signing, without charge, of applications for licenses, permits or other
instruments necessary for operation of the Inn, which applications shall be
prepared by Manager as necessary from time to time.
 
10.    Certain Provisions Regarding Bankruptcy.  In the event the Lease shall be
rejected (“Rejection”) on behalf of Lessor under Section 365 of the United
States Bankruptcy Code (“Code”) or any other applicable law or authority in
connection with a bankruptcy or other such proceeding under the Code or other
applicable law or authority (“Bankruptcy”), Lessee shall promptly notify Manager
in writing of such Rejection and Lessee shall, as directed by Manager, either
treat the Lease as terminated by such Rejection or retain its rights under the
Lease as permitted by the Code or other applicable law or authority. In the
event the Management Agreement is terminated as a result of Rejection on behalf
of Lessee, the Management Agreement will remain effective with respect to
Lessor, and Lessor shall, if directed by Manager (but only to the extent such
right may be exercised under the Code or other applicable law and authority),
terminate the Lease, subject to the provisions of Section 5 hereof. Lessor and
Lessee each agree that it will not join in any involuntary petition against the
other under the Code or any other similar federal or state law providing for
debtor relief, without the consent of Manager.
 
11.    Term.  The term of this Agreement shall commence on the date set forth
above and shall run concurrently with the term of the Management Agreement.
 
12.    Required Assignment.  In connection with any Sale of the Inn which
includes a transfer of Lessor’s and/or Lessee’s title in the Inn, Lessor and
Lessee agree that the successors to their respective titles in the Inn shall
also assume their respective rights and obligations under this Agreement from
and after the effective date of such Sale of the Inn and shall cause such
successor(s) to assume such rights and obligations pursuant to an assumption of
this Agreement reasonably acceptable to Manager.
 
13.    Notices.  All notices and other communications provided for hereunder
shall be in writing, and shall be sent or delivered by the methods as required
under the Management



5



--------------------------------------------------------------------------------

 
Agreement and to the addresses for Lessee and Manager as provided in the
Management Agreement and to Lessor at the following address:
 
AHF Services Limited Partnership
10 South Third Street
Richmond, Virginia 23219
Attn:    Glade M. Knight, President
Fax:      (804) 344-8129
 
Lessor may change its address for notice hereunder by providing notice of such
change to both Lessee and Manager in the manner required under the Management
Agreement.
 
14.    Eligible Independent Contractor.  Manager agrees that, as of the date
hereof, it is an eligible independent contractor under Section 856(d) of the
Internal Revenue Code, and further agrees that it shall maintain such status to
the extent it is able to do so, acknowledging that events outside of Manager’s
control may result in an overlap of ownership between Manager and Lessor or
Lessee which could affect Manager’s independent contractor status. Lessor,
Manager and Lessee agree to cooperate in good faith to ensure that Manager
retains such status. This covenant shall apply for so long as the Inn is owned
by Lessor and leased to Lessee (or another direct or indirect wholly-owned
subsidiary of Apple Five pursuant to a permitted assignment).
 
15.    Miscellaneous.
 
A.     Modification of this Agreement.  No amendment, modification, alteration
or waiver of any provision of this Agreement shall be effective unless it is in
writing and signed by the party against whom enforcement of such amendment is
sought, and no waiver of any provision of this Agreement by any party hereto,
and no consent to any departure therefrom by any party hereto, shall be
effective unless it is in writing and signed by the party against whom
enforcement of such waiver or consent is sought, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
B.     No Waiver.  No failure by any party hereto to exercise, and no delay in
exercising, any right under the Management Agreement or this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right preclude any other or further exercise thereof or the exercise of any
other right.
 
C.     Remedies Cumulative.  The rights and remedies of any party hereto
provided in the Management Agreement and this Agreement are cumulative and are
in addition to, and not exclusive of, any rights or remedies provided by law or
equity.
 
D.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland.



6



--------------------------------------------------------------------------------

 
E.    Severability.  The invalidity, illegality or unenforceability of any one
or more phrases, sentences, clauses or sections contained in this Agreement
shall not affect the validity, legality or enforceability of the remaining
portions of this Agreement.
 
F.    Entire Agreement.  This Agreement, together with the Management Agreement
and the Lease, constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter hereof.
 
G.    Successors and Assigns.  The parties hereto shall not assign or transfer
or permit the assignment or transfer of this Agreement without the prior written
consent of the other parties hereto, except that Lessee and Manager shall each
have the right and obligation to assign its respective interest in this
Agreement to any party to which its respective interest in the Management
Agreement may be assigned under the terms of the Management Agreement, and
Lessor shall have the right and obligation to assign its interest in this
Agreement to any party to which its interest in the Inn may be assigned, subject
to the requirements of the Management Agreement.
 
H.    Captions.  The captions and headings of the sections and subsections of
this Agreement are for purposes of convenience and reference only and shall not
limit or otherwise affect the meaning hereof.
 
I.      Time of the Essence.  Time shall be of the essence in the performance of
this Agreement.
 
J.      Incorporation of Recitals.  The recitals hereto are incorporated herein
as part of this Agreement.
 
K.    Counterparts.  This Assignment may be executed in counterparts, each of
which, taken together with the others, shall constitute the original. The
executed counterparts may be delivered by facsimile transmission and such
delivery shall be effective to bind the party so delivering its executed
counterpart upon such party’s receipt of an executed counterpart, either by
facsimile transmission or otherwise, from the other party. Each party agrees to
provide hard copy originals of its executed counterparts to the other party
promptly following the exchange of facsimile copies as aforesaid.
 
[SIGNATURES FOLLOW ON NEXT PAGE]



7



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the date first written above.
 
 
 
LESSOR:
AHF HOUSTON WESTCHASE LIMITED

PARTNERSHIP,
a Virginia limited partnership
By:
 
    AFH Houston Westchase GP, Inc.,
    its General Partner
   
    By: /s/ GLADE M. KNIGHT            [SEAL]

--------------------------------------------------------------------------------

   
    Name: Glade M. Knight
   
    Title: President

 
 
LESSEE:
AHF SERVICES LIMITED PARTNERSHIP,
a Virginia limited partnership
By:
 
    AFH Services General, Inc., its General Partner
   
    By: /s/ GLADE M. KNIGHT            [SEAL]

--------------------------------------------------------------------------------

   
    Name: Glade M. Knight
   
    Title: President

 



8



--------------------------------------------------------------------------------

MANAGER:
RESIDENCE INN BY MARRIOTT, INC.,
a Delaware corporation
By:
 
/s/ JOEL M. EISEMANN                  [SEAL]

--------------------------------------------------------------------------------

Name:
 
Joel M. Eisemann
Title:
 
Vice President

 



9